Exhibit SUBSIDIARIES OF HERSHA HOSPITALITY TRUST (As of December 31, Name of Entity Ownership Jurisdiction of Incorporation or Organization Hersha Hospitality Trust N/A MD Hersha Hospitality Limited Partnership (“HHLP”) (the “Operating Partnership”) 86.42% by Hersha Hospitality Trust (General Partnership Interest) VA 10.13% by Hersha Affiliates 3.45% by a third party HHLP King of Prussia, Inc. 100% by HHLP PA HHLP Malvern, Inc. 100% by HHLP PA HHLP Oxford Valley, Inc. 100% by HHLP PA HHLP Wilmington, Inc. 100% by HHLP DE Mystic Special Purpose Corp. 100% by Mystic Partners, LLC DE Chelsea Grand East Manager, LLC 100% by HHLP DE 44 Norwood Managing Member, LLC 100% by HHLP DE 44 Brookhaven, LLC 100% by HHLP DE 44 Hauppauge, LLC 100% by HHLP DE 44 Dartmouth One, LLC 100% by HHLP DE 44 Dartmouth Two, LLC 100% by HHLP DE 44 Franklin Managing Member, LLC 100% by HHLP MA 44 Alexandria Hotel, LLC 100% by HHLP DE PRA Glastonbury, LLC 40% by HHLP CT 60% by a third party Logan Hospitality Associates, LLC 55% by HHLP MA 45% by third parties Inn America Hospitality at Ewing, LLC 50% by HHLP NJ 50% by third parties HHLP King of Prussia Associates, LP 1% by HHLP King of Prussia, Inc. PA 99% by HHLP HHLP Malvern Associates, LP 1% by HHLP Malvern, Inc. PA 99% by HHLP HHLP Oxford Valley Associates, LP 1% by HHLP Oxford Valley, Inc. PA 99% by HHLP HHLP Wilmington Associates, LP 1% by HHLP Wilmington, Inc. DE 99% by HHLP SB Partners, LLC 49.9% by HHLP Boston Two, LLC MA 50.1% by third parties Hiren Boston, LLC 49.9% by HHLP Boston One, LLC MA 50.1% by third parties LTD Associates One, LLC 75% by HHLP VA 25% by third parties LTD Associates Two, LLC 75% by HHLP VA 25% by third parties Affordable Hospitality Associates, LP 99% by HHLP PA 1% by Race Street, LLC Mystic Partners, LLC Varying Percentages (based on certain assets owned by Mystic Partners, LLC) by HHLP and by third parties DE 315 Trumbull Street Associates, LLC 88% by Mystic Partners, LLC CT 12% by a third party Danbury Suites, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. Waterford Suites, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. Warwick Lodgings, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. Norwich Hotel, LLC 99% by Mystic Partners, LLC CT 1% by Mystic Special Purpose Corp. Whitehall Mansion Partners, LLC 100% by Mystic Partners, LLC CT Southington Suites, LLC 66% by Mystic Partners, LLC CT 33% by a third party 1% by Mystic Special Purpose Corp. Adriaen’s Landing Hotel, LLC 0.6507% by HHLP CT 3.6873% by a third party 95.662% by Mystic Partners, LLC Exit 88 Hotel, LLC 0.1% by Mystic Special Purpose Corp. CT 99.9% by Mystic Partners, LLC 790 West Street, LLC 67% by Mystic Partners, LLC CT 33% by a third party PRA Suites At Glastonbury, LLC 48% by HHLP CT 51% by Joseph Pacitti 1% by PRA Suites at Glastonbury Management, LLC Hersha PRA, LLC 52% by Joseph Pacitti DE 48% by 44 New England Management Company HHLP Boston One, LLC 100% by HHLP MA HHLP Boston Two, LLC 100% by HHLP MA HHLP Bethlehem, LLC 100% by HHLP PA HHLP Bethlehem Associates, L.P. 1% by HHLP Bethlehem, LLC PA 99% by HHLP HHLP Langhorne One, LLC 100% by HHLP PA HHLP Langhorne One Associates, LLC 1% by HHLP Langhorne One, LLC PA 99% by HHLP Name of Entity Ownership Jurisdiction of Incorporation or Organization HHLP Scranton, LLC 100% by HHLP PA HHLP Scranton Associates, L.P. .5% by HHLP Scranton, LLC PA 99.5% by HHLP Hersha Hospitality, LLC (“HH LLC”) 100% by HHLP VA HHLP Valley Forge Associates 1% by HH LLC PA 99% by HHLP 2844 Associates 1% by HH LLC PA 99% by HHLP 3044 Associates 1% by HH LLC PA 99% by HHLP 44 Frederick Associates 1% by HH LLC PA 99% by 3044 Associates 3144 Associates 1% by HH LLC PA 99% by HHLP 3544 Associates 1% by HH LLC PA 99% by HHLP HHLP Tyson’s Corner Associates, LLC 100% by HHLP DE LTDO, LLC 75% by HHLP VA 25% by third parties LTDT, LLC 75% by HHLP VA 25% by third parties Race Street, LLC 100% by HHLP PA Hersha Hospitality Limited Liability Company - Carlisle 100% by HHLP DE 944 Associates 1% by Hersha Hospitality Limited Liability Company - Carlisle PA 99% by HHLP Hersha Hospitality Limited Liability Company - Danville 100% by HHLP DE Hersha Hospitality Limited Liability Company - Hershey 100% by HHLP DE 2144 Associates - Hershey 1% by Hersha Hospitality Limited Liability Company - Hershey PA 99% by HHLP Hersha Hospitality Limited Liability Company - New Columbia 100% by HHLP DE 2144 Associates - New Columbia 1% by Hersha Hospitality Limited Liability Company - New Columbia PA 99% by HHLP Hersha Hospitality Limited Liability Company - New Cumberland 100% by HHLP DE 1244 Associates 1% by Hersha Hospitality Limited Liability Company - New Cumberland PA 99% by HHLP Hersha Hospitality Limited Liability Company - Selinsgrove 100% by HHLP DE 2144 Associates - Selinsgrove 1% by Hersha Hospitality Limited Liability Company - Selinsgrove PA 99% by HHLP Hersha Hospitality Limited Liability Company - West Hanover 100% by HHLP DE 2444 Associates 1% by Hersha Hospitality Limited Liability Company - West Hanover PA 99% by HHLP 44 Framingham Associates, LLC 100% by HHLP MA 44 Hartford Associates, LLC 100% by HHLP CT 44 Edison Associates, LLC 100% by HHLP NJ Hersha Hospitality Greenbelt, LLC 100% by HHLP VA Brentwood Greenbelt, LLC 1% by Hersha Hospitality Greenbelt, LLC VA 99% by HHLP Golden Triangle Greenbelt, LLC 74% by Brentwood Greenbelt, LLC MD 26% by third parties 44 Aarti Associates, LP 1% by HH LLC PA 99% by HHLP 44 Laurel Associates, LLC 100% by HHLP MD Brisam Hotel, LLC 100% by HHLP NY 44 Brookline Hotel, LLC 100% by HHLP DE Metro JFK Associates, LLC 1% by Metro JFK Managing Member, LLC NY 100%by HHLP H Eighth Avenue Associates, LLC 100% by HHLP NY H Forty First Street, LLC 100% by HHLP NY HHLP Norwood Associates, LLC 99% by HHLP MA 1% by HHLP Norwood Managing Member, LLC HHLP Hauppauge Associates, LLC 99.5% by HHLP NY .5% by 44 Hauppauge, LLC HHLP Brookhaven Associates, LLC 99.5% by HHLP NY .5% by 44 Brookhaven, LLC 44 Cambridge Associates, LLC 100% by HHLP HHLP Dartmouth One Associates, LLC 99% by HHLP MA 1% by 44 Dartmouth One, LLC HHLP Dartmouth Two Associates, LLC 99% by HHLP MA 1% by 44 Dartmouth Two, LLC HHLP Franklin Associates, LLC 99% by HHLP MA 1% by Franklin Managing Member, LLC Chelsea Grand East, LLC 1% by Chelsea Grand East Manager, LLC NY 99% by HHLP 44 New England Management Company 100% by HHLP VA HHM Leasehold Interests, Inc. 1% by HHLP VA 99% by Hersha Hospitality Management, LP Hersha PRA TRS, Inc. 100% by PRA Glastonbury, LLC DE HT Inn America TRS, Inc. 100% Inn America Hospitality at Ewing, LLC DE Revere Hotel Group, LLC 99% by Logan Hospitality Associates, LLC MA 1% by third parties South Bay Sandeep, LLC 100% by SB Partners, LLC MA Name of Entity Ownership Jurisdiction of Incorporation or Organization 44 Brookline Management, LLC 100% by 44 New England Management Company DE 44 Delaware, LLC 100% by 44 New England Management Company DE 44 Greenbelt Two, LLC 100% by 44 New England Management Company DE 44 Greenbelt One, LLC 100% by 44 New England Management Company DE 44 Tyson’s Corner, LLC 100% by 44 New England Management Company DE South Bay Boston, LLC 49.9% by 44 New England Management Company DE 51.1% by third parties HT LTD Williamsburg, LLC 75% by 44 New England Management Company DE 25% by third parties HT LTD Williamsburg Two, LLC 75% by 44 New England Management Company DE 25% by third parties Philly One TRS, LLC 80% by 44 New England Management Company PA 20% by a third party Mystic Partners Leaseco, LLC Varying Percentages (based on certain assets owned by Mystic Partners Leaseco, LLC) by 44 New England Management Company and third parties DE HT-Waterford Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. HT-Adriaen’s Landing Hotel, TRS, LLC 95.662% by Mystic Partners Leaseco, LLC DE 0.6507% by 44 New England Management Company 3.6873% by a third party HT Southington Suites TRS, LLC 66% by Mystic Partners Leaseco, LLC DE 33% by a third party 1% by Mystic Special Purpose Corp. HT-315 Trumbull Street Associates, LLC 88% by Mystic Partners Leaseco, LLC DE 12% by a third party HT-Danbury Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. HT-Warwick Lodgings TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. HT-Norwich Hotel TRS, LLC 99% by Mystic Partners Leaseco, LLC DE 1% by Mystic Special Purpose Corp. HT-Whitehall Mansion Partners TRS, LLC 100% by Mystic Partners Leaseco, LLC DE HT-Exit 88 Hotel TRS, LLC 100% by Mystic Partners Leaseco, LLC DE 44 Delaware One, LLC 100% by 44 New England Management Company DE 44 Delaware Two, LLC 100% by 44 New England Management Company DE 44 Delaware Three, LLC 100% by 44 New England Management Company DE 44 Chelsea Delaware, LLC 100% by 44 New England Management Company DE 44 Long Island One, LLC 100% by 44 New England Management Company DE 44 Dartmouth, LLC 100% by 44 New England Management Company DE 44 Alexandria Hotel Management, LLC 100% by 44 New England Management Company DE 44 Bridgewater, LLC 100% by 44 New England Management Company DE 44 Charlotte, LLC 100% by 44 New England Management Company DE 44 Gaithersburg, LLC 100% by 44 New England Management Company DE 44 Pleasant Hill, LLC 100% by 44 New England Management Company DE 44 Pleasanton, LLC 100% by 44 New England Management Company DE 44 White Plains, LLC 100% by 44 New England Management Company DE 44 Scottsdale, LLC 100% by 44 New England Management Company DE HHLP Bridgewater Associates, LLC 100% by HHLP DE HHLP Charlotte Associates, LLC 100% by HHLP DE HHLP Gaithersburg Associates, LLC 100% by HHLP DE HHLP Pleasant Hill Associates, LLC 100% by HHLP DE HHLP Pleasanton Associates, LLC 100% by HHLP DE HHLP Scottsdale Associates, LLC 100% by HHLP DE HHLP White Plains Associates, LLC 100% by HHLP DE 44 Carlisle Associates 1% by Hersha Hospitality, LLC PA 99% by HHLP HHLP Langhorne Two Associates, LP 1% by HHLP Langhorne Two, LLC PA 99% by HHLP HHLP Langhorne Two, LLC 100% by HHLP PA H Metro Delaware, LLC 100% by HHLP DE Metro 29th Street Associates, LLC 50% by H Metro Delaware, LLC NY 50% by third party Metro 29th Sublessee, LLC 50% by 44 New England Management Company NY 50% by third party Seaport Hospitality, LLC 99% by HHLP DE 1% 320 Pearl Street, Inc. 320 Pearl Street, Inc. 100% by 44 New England Management Company NY Metro JFK Managing Member, LLC 100% by HHLP NY HHLP Chester Associates, LLC 100% by HHLP NY 44 Chester Management, LLC 100% by 44 New England Management Company DE 44 Metro, LLC 100% by 44 New England Management Company DE Seaport TRS, LLC 100% by 44 New England Management Company DE The Inn @ Fifth Avenue, LLC 100% by HHLP NY 44 Norwich Manager, LLC 100% by HHLP DE 44 Hersha Norwich Associates, LLC 99% by HHLP CT 1% by 44 Norwich Manager, LLC 44 Norwich, LLC 100% by 44 New England Management Company DE HHLP Nevins Street Manager, LLC 100% by HHLP NY H Nevins Street Associates, LLC 99% by HHLP NY 1% by HHLP Nevins Street Manager, LLC
